Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the application filed on 08.02.2019. Claims 1-15 are pending.
Oath/Declaration

3.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant’s submission of the Information Disclosure Statements (IDS) are acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

5.	Applicant’s claim for priority of US Application filed on 02.03.2017 is acknowledged. The Examiner takes the US Application date of 02.03.2017 into consideration. 
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gibb, Pub. No.: US 2008/0103939 in view of Savage et al., Pub. No.: US 2012/0200385.

As per claim 1, Gibb discloses a rack assembly for use with an automatic device [see at least: dispenser – Fig 1-4], the rack assembly comprising: a rack body comprising: 

a fastening element configured to mount the rack body to a portion of the automatic retail device [see at least: housing 2 including the connection elements, not described, which connect the area 10a to the housing 2, as shown in Fig. 3a - Fig. 1, 2, 3a]; and 

a main shelf controller disposed within the rack body [see at least: main controller 5c is integrated within the housing 2 - Fig. 1; para 0035, 0084], and in communication with a microcontroller of the automatic retail device [see at least main controller 5c is in communication with central processor 5f via controller communications module 5d and central communications module 5e - Fig. 1; para 0035, 0086]; and 

see at least: shelf plate 10 having bar-like flexible areas 10a which are mounted to the housing 2 - Fig. 1,3a; para 0043, 0044], the load bar comprising: 

a weight sensor configured to sense a weight of products positioned on the load bar [see at least: load sensors 12 are configured to sense the weight of the products of shelf plate 10 - Fig. 3, 3a; para 0044]; and 

a circuit board disposed on the load bar and in electrical communication with the weight sensor and the main shelf controller [see at least: activation and sensor control circuit 5a, which innately contains a circuit board, is disposed on the shelf 10 and is in electrical communication with the sensor arrangement 4 and the main controller 5c, via communications module 5b - Fig. 1; para 0035, 0084], the circuit board configured to transmit a signal corresponding to the weight sensed by the weight sensor to the microcontroller via the main shelf controller[see at least: the sensor arrangement 4 containing load sensors 12 transits weight data from control circuit 5a to communications module 5b that transmits the data to main controller 5c which transmits the data to the central processor 5f - Fig. 1; para 0084, 0096].

see at least ¶0099 (e.g. a variety of shapes, structures and configurations, and can be used in a variety of industries, including metal working, machine shops, maintenance areas, process industries, mining, transportation, laboratories, utilities, healthcare and medical, construction, automotive, manufacturing, refineries, food and chemical processing plants, aerospace and aircraft maintenance, railroads and transportation, retail, restaurants, and nearly any other industry sector that involves logistics and supply chain management)]. 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Savage in order to provide a dispensing system, and more particularly, to a dispensing system that provides a user direct access to the items being dispensed [see Savage: summary of the invention]. 

As per claim 2, Gibb does not explicitly disclose wherein the fastening element is a hook disposed on a backside of the rack body, the hook configured to hang the rack body on a back wall of the automatic retail in ¶0073.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Savage in order to provide a dispensing system, and more particularly, to a dispensing system that provides a user direct access to the items being dispensed [see Savage: summary of the invention].

As per claim 3, Gibb discloses wherein the rack body is configured to support and be in electrical communication with a plurality of load bars mounted thereto [see at least: the housing 2 is capable of supporting a plurality of shelves 10, as shown in Fig. 2, where the main controller 5c integrated in the housing 2 is in electrical communication with the load sensors 12 mounted shelves 10 - Pig. I, 2, 3a].

As per claim 4, Gibb discloses wherein the load bar further includes a second circuit board disposed on a distal portion of the load bar, the second circuit board in electrical communication with the circuit board [see at least ¶0076 (e.g. circuit boards comprising array of heads each)].

As per claim 5, Gibb discloses a vibration motor operably coupled to a portion of the load bar and in electrical communication with the circuit board, the vibration motor configured to create a tactile vibratory or audible effect to the load bar [see at least ¶0074].

As per claims 6 and 14, Gibb discloses a light emitter operably coupled to a portion of the load bar and in electrical communication with the circuit board, the light emitter configured to create a visual effect to the load bar [see at least: light sources 15 are coupled to the shelf 10, as shown in Fig. 4, and are part of the sensor arrangement 4 which is in electrical communication the control circuit 5a - Fig. 1; 4; para 0019, 0065].

As per claim 7, Gibb discloses the rack assembly of claim 1, but Gibb does not explicitly disclose wherein the load bar defines a slot at least see at least Fig. 1: having weight sensors on a shelf (weight sensor 66 on a shelf 18 - Fig. 11; para 0046, 0057), wherein the load bar defines a slot at least partially along its length (the shelf 18 has a slot along its length containing the weight sensor 66 - Fig. 11; para 0057), the slot configured to receive a portion of a bin therein (the slot receives a storage component 64, which is a bin - Fig. 11; para 0057].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Savage to include the slot and bin on the shelf of Savage to the shelf of Gibb, thereby allowing for the efficient sorting of products within the dispenser of Gibb [see Savage: summary of the invention].

As per claim 8, Gibb discloses a bin slideably coupled to the load bar [see at least: the slot receives a storage component 64, which is a bin - Fig. 11; para 0057].

As per claim 9, Gibb discloses wherein the load bar includes a light emitter and the bin includes an illuminating element, the illuminating element of the bin configured to optically transmit light from the light see at least ¶0019 (e.g. a light source illuminating the dispenser on demand)].

As per claim 10, Gibb does not explicifclty disclose wherein the bin includes a spring loaded pusher positioned therein, the spring loaded pusher configured to distally advance products positioned in the bin. However, Savage discloses wherein the bin includes a spring loaded pusher positioned therein, the spring loaded pusher configured to distally advance products positioned in the bin [see at least ¶0061 (e.g. a biased or spring-loaded pusher bar 74 positioned therein)]. 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Savage in order to provide a dispensing system, and more particularly, to a dispensing system that provides a user direct access to the items being dispensed [see Savage: summary of the invention].

As per claim 11, Gibb discloses a boot configured to securely adhere to a product and including a tab extending from a surface of the boot, the load bar including a locking element configured to engage the tab to lock the boot to the load bar and to disengage the tab to unlock the boot from the see at least ¶0040 and ¶0058].

As per claims 12 and 13, Gibb discloses wherein the load bar has an I-shaped cross-section with a top section and a bottom section separated by a middle section to define a slot between the top section and the bottom section, the slot extending along at least a partial length of the load bar; wherein the load bar has a T-shaped cross-section with a top section defining a slot extending along at least a partial length of the load bar. However, Savage discloses that the dispenser 30 is configured to dispense only items 16 of a single type. However, the shape and configuration of the aperture-based dispenser 30 can be varied as desired to accommodate various differently sized and shaped items 16. In addition, the open top 42 of the aperture-based dispenser 30 provides a relatively large opening that can be used for refill/replenishment such that a number of items 16 can be quickly loaded into the dispenser 30 [see at least ¶0051].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Savage in order to provide a dispensing system, and more particularly, to a dispensing system that provides a user direct access to the items being dispensed [see Savage: summary of the invention].

As per claim 15, Gibb discloses wherein the rack body further includes a contact point PCBA configured to establish an electrical connection between the main shelf controller and a plurality of load bars coupled thereto [see at least ¶0086 (e.g. Each dispenser 1 is (for example by a controller communications module Sd) connected via a central communications module Se to the central processor 5f. The connection between the controller of the dispenser 5c via 5d and the central communications module 5e takes place over a modem (wireless) communications method, for example a radio frequency channel (that may be the hotel aerial system))].
Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms have been reviewed and considered.

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        

GARCIA ADE
Primary Examiner
Art Unit 3687





























/GA/Primary Examiner, Art Unit 3627